Citation Nr: 0533313	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  97-25 902	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for liver disease, 
including as secondary to service-connected lumbosacral 
strain, degenerative disc disease, degenerative joint 
disease, lumbosacral spine.

4.  Entitlement to service connection for a disorder of the 
lower extremities, including as secondary to service-
connected lumbosacral strain, degenerative disc disease, 
degenerative joint disease, lumbosacral spine.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Veteran, T.S., and C.T.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from October 1994 and June 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona  

The veteran, a case manager, and a friend testified in 
support of these claims before Hearing Officers at hearings 
held at the RO in May 1995 and February 1997.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1971 to April 1973.  

2.  On December 6, 2005, the Board was notified by the RO in 
Phoenix, Arizona, that the veteran died on November [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).




ORDER

The appeal is dismissed.



		
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


